Title: To Thomas Jefferson from Caesar Augustus Rodney, 12 October 1806
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            Philada. Octob. 12. 1806.
                        
                        I received your favor of the 5th inst. enclosing my fathers letters, but have not yet received the pardon
                            from the Sec.T of States office. It will no doubt be transmitted as soon as more pressing business will allow.
                        I have since received another letter from my father dated 9th of Sept. on which day Major King, who had
                            accompanied Govr. Claibourne to Nachitoches, dined with him & gave him the result of their proceedings. Our troops are
                            encamped at Nachitoches & the Spaniards have retired to Bayou Pierre. Col: Cushing does not think proper, pending a
                            negociation, to drive them over the Sabine, again unless the former orders are renewed. I do trust, notwithstanding all the
                            embarrassments, thrown in the way of our Spanish negociation, it will yet prove successful; & that it will terminate our
                            differences & disputes before any blood is shed.
                        The suits by the Sussex rioters against the Collector Col. McClane & the Revenue officers are marked for
                            trial this week in the Supreme Court for Sussex County. The suits were commenced against them, because they held on the
                            cargoe of the Favourite in order to secure the duties. I go down there tomorrow. Bayard wrote me, that he would not attend
                            if I did not. But I really consider the business as too important to the revenue system to omit going & discharging my duty, if the causes are to be tried, however inconvenient
                            to myself. The Circuit Court is now sitting here. Colt: A. McClane is also very ill at this time, in fact he is considered
                            dangerous With esteem & respect I am Dr. Sir 
                  Yours Very Sincerely
                        
                            C. A. Rodney
                            
                        
                    